internal_revenue_service number release date index number -------------------------- ------------------------------------ ---------------- ------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-117374-07 date july ----------------- ------------------ ------------------------------ legend legend parent ----------------------------- ------------------------ target ----------------------------- ------------------------ sub ----------------------------- ------------------------ state x date busine sec_1 ---------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- busine sec_2 --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------ a ----------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------- ----------- ---- plr-117374-07 b c d e dear ---- ----------------- ----------------- ----------------- this responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received on date date date and date the material information submitted for consideration is summarized below parent a publicly traded state x corporation is the common parent of a group of affiliated corporations that file a consolidated_return parent directly and through its subsidiaries conducts busine sec_1 target directly and through its subsidiaries conducts busine sec_2 for what are represented to be valid business reasons on date parent target and sub entered into a plan_of_reorganization in which target would merge with and into sub a newly formed wholly-owned subsidiary of parent the merger for each share of target common_stock exchanged in the merger target shareholders will have the option to receive an equivalent value of parent common_stock a cash_equivalent or a combination of the two subject_to proration so that the total consideration issued for all target shares will consist of an aggregate of a parent shares and b cash prior to any discussions with target regarding the merger parent had adopted a share repurchase program in which parent was authorized to repurchase its shares up to a maximum dollar amount of dollar_figurec on the date of the announcement of the merger parent’s board_of directors authorized an increase in the share repurchase authorization in the amount of dollar_figured reflecting a new maximum dollar amount of dollar_figuree the purpose of the increase in the amount of shares repurchased in the share repurchase program was to ameliorate the dilutive effects of parent issuing its shares in the merger several investment banking firms broker bank have discussed with parent the possibility of entering into a privately negotiated transaction to accelerate the repurchase of shares of parent common_stock pursuant to a share repurchase program in a transaction known as an accelerated share repurchase the asr pursuant to the asr parent would purchase a specified number of its shares from broker bank and would initially pay an estimated price per share the initial price which is equal to the average trading price of parent common_stock on the previous day broker bank would obtain the shares delivered to the parent by borrowing shares of parent common_stock from the stock market in the subsequent weeks broker bank would purchase plr-117374-07 shares on the open market in an amount equal to the number of borrowed shares and would return the shares it borrowed to its stock lenders after broker bank would complete the purchase of shares to close out its borrowed share position parent and broker bank would true-up so that the aggregate consideration paid_by parent to broker bank for the repurchased shares would be equal to the average price broker bank paid for the shares purchased to return borrowed shares over the subsequent period to help minimize the exposure to market price fluctuations on the true-up payment parent might enter into an agreement with broker bank to establish a minimum and maximum price the parent would pay for the share repurchases under such an agreement the true-up would not exceed the difference between the agreed minimum and maximum price parameters and the initial price in addition parent would have the right to settle its true-up obligation to broker bank by issuing additional shares the following representations have been made in connection with the merger and the asr a the fair_market_value of the shares of parent common_stock and other consideration received by each target shareholder will be approximately equal to the fair_market_value of the shares of target common_stock surrendered in the exchange b except for shares of parent common_stock acquired in open market purchases pursuant to the share repurchase program or in an asr at least of the proprietary interest in target will be exchanged for parent common_stock and will be preserved within the meaning of sec_1_368-1 of the income_tax regulations c except for shares of parent common_stock acquired in open market purchases pursuant to the share repurchase program or in an asr neither parent nor any person related to parent within the meaning of sec_1 e has any plan or intention to reacquire any of its stock issued in the merger d sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the merger for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property target assets used to pay reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target immediately prior to the merger plr-117374-07 e prior to the merger parent will be in control of sub within the meaning of sec_368 of the internal_revenue_code code f following the merger sub will not issue additional shares of its stock that would result in parent losing control of sub within the meaning of sec_368 g parent has no plan or intention to liquidate sub to merge sub with and into another corporation to sell or otherwise dispose_of the stock of sub or to cause sub to sell or otherwise dispose_of any of the assets of target acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 h the liabilities of target assumed by sub and the liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business i following the merger sub will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business j parent sub target and the shareholders of target will pay their respective expenses if any incurred in connection with the merger k there is no intercorporate indebtedness existing between parent and target or between sub and target that was issued acquired or will be settled at a discount l no two parties to the merger are investment companies as defined in sec_368 and iv m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n the fair_market_value of the assets of target transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject o no shares of stock of sub will be issued in the merger p the purpose of parent’s increase in the authorization of its share repurchase program is to ameliorate the dilutive effect of parent issuing its shares in the merger plr-117374-07 q the total number of parent shares repurchased in the asr will not exceed the total number of parent shares issued and outstanding prior to the merger r the total number of parent shares repurchased in the asr will not exceed the total number of parent shares issued to shareholders of target in the merger s broker bank’s purchase of shares pursuant to the asr will be on the open market through a broker for the prevailing market price t parent’s intention to repurchase shares was announced prior to the merger but the asr was not a matter negotiated with target or the shareholders of target u the shareholders of target and parent had no understanding that the target shareholders' ownership of parent common_stock would be transitory v without regard to the asr a market will exist for the newly-issued shares of parent common_stock issued to shareholders of target in connection with the merger w during the time parent undertakes the asr there will be sales of parent common_stock on the open market which may include sales of parent shares by former target shareholders x broker bank will not be a person related to parent as set forth in sec_1 e based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction provided the merger qualifies as a statutory merger in accordance with applicable state x law the merger as described above will qualify as a reorganization within the meaning of sec_368 and sec_368 target parent and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target on its transfer of its assets to sub in exchange for parent common_stock cash and the assumption of target liabilities by sub sec_361 and sec_357 plr-117374-07 no gain_or_loss will be recognized by either parent or sub on the receipt by sub of the assets of target in exchange for parent common_stock cash and the assumption by sub of the liabilities of target sec_1_1032-2 the basis of each target asset received by sub in the merger will be the same as the basis of that asset in the hands of target immediately before its transfer sec_362 the holding_period of each target asset received by sub in the merger will include the period during which such asset was held by target sec_1223 no gain_or_loss will be recognized by target shareholders solely on the receipt of parent common_stock in exchange for their target common_stock in the merger sec_354 gain if any will be recognized by target shareholders upon the receipt of parent common_stock and cash in the merger but not in excess of the amount of cash received sec_356 if the exchange has the effect of the distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the target shareholder's ratable share of undistributed_earnings and profits will be treated as a dividend sec_356 no loss will be recognized pursuant to sec_356 to the extent any target shareholders receive solely cash in the merger in exchange for target shares the amount of gain recognized by such shareholder will be calculated under sec_1001 and sec_1_1001-1 the basis of parent common_stock received by each shareholder of target will equal such shareholder’s basis in the target common_stock surrendered in exchange a decreased by the amount of cash received and b increased by the amount treated as a divided and the amount of gain recognized by the shareholder on the exchange not including any part of the gain treated as a dividend sec_358 the holding_period of the parent common_stock received by a shareholder of target in the merger will include the period during which such shareholder held the target common_stock surrendered in exchange therefore provided the target common_stock was a capital_asset at the time of the merger sec_1223 the basis of the sub stock in the hands of parent will be determined under sec_1_358-6 and sec_1_1502-30 plr-117374-07 pursuant to sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder we express no opinion about the tax treatment of the merger under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the merger that are not specifically covered by the above rulings this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the merger should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the merger is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be forwarded to your authorized representative sincerely ___________________ mark j weiss assistant to the chief branch office of associate chief_counsel corporate cc
